Title: From George Washington to Philip Leibert, 24 October 1783
From: Washington, George
To: Leibert, Philip


                        
                            Sir
                            Rocky hill 24 Octr 83
                        
                        In answer to your Memorial which I reced yesterday—I am to inform you that Major General Baron Steuben has
                            directions to make an Inspection of the Invalids at Philadelphia—and to report the situation of the respective
                            Officers—You will please therefore to lay before him any pretension you may have—I am Sir Your most Obed. Servant

                    